V. S. Cook filed his petition in the court below against Tupelo Townsite Company et al., defendants, C. M. Witter not being made a defendant, for judgment and foreclosure of mortgage. S. B. Brooks, defendant, filed his cross-petition against Tupelo Townsite Company and C. M. Witter, for foreclosure of mortgage. On the 21st day of December, 1912, judgment was rendered in favor of plaintiff Cook and against Tupelo Townsite Company et al., and on the same day judgment was entered in favor of Brooks on his cross-petition and against Tupelo Townsite Company and C. M. Witter. A motion for a new trial was overruled as to both judgments. Case-made was prepared, served, and filed in this case, and S. B Brooks now moves to dismiss the appeal because C. M. Witter, *Page 200 
codefendant of Tupelo Townsite Company in the court below, is not made a party to this appeal, no summons in error being issued or waived.
The appeal, in so far as the judgment on the cross-petition of S. B. Brooks is concerned, must be dismissed, but this order of dismissal shall not affect the appeal with reference to the judgment rendered in favor of V. S. Cook against Tupelo Townsite Company et al. See C., R.I.   P. Ry. Co. v. Bradham,24 Okla. 250, 103 P. 591; Watson v. Rein et al., 26 Okla. 47,108 P. 397.
All the Justices concur.